Title: To Thomas Jefferson from Benjamin Hawkins, 1 February 1793
From: Hawkins, Benjamin
To: Jefferson, Thomas



1 Feby. 93.

I send you your share of the white bent grass, so much valued by Mr. Bassett. I have sent the half of the remainder to the President. Mr. B. being a farmer, we may count with certainty on its being a valuable acquisition from the experience he has had.
If you have formd any thing interesting from the name I sent you, you can communicate it to the President with a translation of the botanical discription. Yours sincerely

Benjamin Hawkins

